Title: To Benjamin Franklin from Margaret Stevenson, 3 September 1776
From: Stevenson, Margaret
To: Franklin, Benjamin


My dearst Frind
Northumbland Court Sept. 3: 1776
I recived your kind faover March 29. By the same conveaes, as your sencer friend Sr.-told me he thought, we offtin meet in Kensington Gardings inde [indeed] he shows me grate kindnss, for your sake but my dear sir you complan of my not writing I have noe oppirtuny. Some few i have had, but suposs you not to receive them, the inclousd was brought me agane too Month after, Mr. Temple was gone, so it is wee ar parted.
But I trust i am not forgottin, in some of your Lersure momments and sorey i am to thinke you have so few, but the disparce [dispenser] of all thinge, has given you head and heart to be a usfull mimber. I pray God you may be succassfull in preseving your Country I wish for Peice a good one if you cane, or any Peice but that is silfich, hoping I may see Americae.
Now I know you Laugh and as [ask] poor old woman how can she expect; true, but I plese my self some times with talking about seeing you all your famliy, and Dear Timple, he I feear has forget me. I have pad mr. Elphiniston £12:14s: 0d. and news papers. Mr. E. has left of school.
I have your sword aand all other things which shall be Carfully preserved. I have not time metion them now Mr. Willoms left woord with Mr. Lichmer that Mr. Fergson had a safe conveaes but he must have my Letter in a few hours and Mr. Lichmer will take my Lettere to Mr. Ferguson. I am to dine with Mr. L-. He sends Beast Complamens and I know he is afriend and well wisher to you and youer Country. As news i moste refer you to Jonthas Lette. Moly and all hers ar well i fear she dos not [make use?] of this opertuty i am mostly with her but have bin Latly opun a Litle party of Pleasuer with Mr. Viny in his Long Carige to Cambig. Mrs. V and Mr. and Mrs. Willmot his Sister and Miss Mr. L-and my self wee was nine in Company and all in good humour, Thomas Viny is Prentices to his Uncle his father Lamants the not seeing you thay Love and Honer you. I cant say more but wish you to say to your self everething in behalf of Dear sir your fathful and Seceir friend and Moste obligde Servant
Margt Stevenson
My Love to Mr. Mrs. Bach and kiss the Dear Children for me.
